NOT FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                     MAY 14 2015
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


JANET L. SMITH,                                  No. 13-35441

              Plaintiff - Appellant,             D.C. No. 6:12-cv-00033-AA

   v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.

                     Appeal from the United States District Court
                              for the District of Oregon
                     Ann L. Aiken, Chief District Judge, Presiding

                                Submitted May 6, 2015**
                                   Portland, Oregon

Before: W. FLETCHER and HURWITZ, Circuit Judges and CURIEL,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Gonzalo P. Curiel, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      Janet Smith appeals from a district court order affirming the Commissioner’s

denial of her application for Social Security Disability Insurance benefits. She

argues that the Administrative Law Judge (“ALJ”) erred by rejecting the opinion of

her primary care physician, finding her not credible, rejecting her husband’s

testimony, and failing to include all of her limitations in a hypothetical question

posed to the vocational expert. Alternatively, she seeks remand for the ALJ to

consider new evidence. We have jurisdiction under 28 U.S.C. § 1291, and affirm.

      1. A reviewing court “may at any time order additional evidence to be taken

before the Commissioner of Social Security, but only upon a showing that there is

new evidence which is material and that there is good cause for the failure to

incorporate such evidence into the record in a prior proceeding.” 42 U.S.C. §

405(g). Such good cause exists if “new information surfaces after the Secretary’s

final decision and the claimant could not have obtained that evidence at the time of

the administrative proceeding.” Key v. Heckler, 754 F.2d 1545, 1551 (9th Cir.

1985). Smith seeks a remand for the agency to consider a physician’s report

prepared on March 11, 2011. But the administrative decision did not become final

until the Appeals Council denied review of the ALJ’s decision on November 10,

2011. See Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995). Smith identifies no

good cause for her failure to submit the report in the nearly eight months before the

agency’s final decision.


                                         2
      2. The ALJ provided “specific and legitimate reasons . . . supported by

substantial evidence” for disregarding the opinion of Smith’s primary care physician

that Smith was totally and permanently disabled. Bayliss v. Barnhart, 427 F.3d

1211, 1216 (9th Cir. 2005). These included Smith’s own testimony about her

ability to grocery shop, do laundry, unload the dishwasher, make simple meals, take

her children to school, and help care for her ailing mother. They also included

records from Smith’s treating rheumatologist, who consistently described her

rheumatoid arthritis symptoms as “trace,” “modest,” “mild,” and “tolerable.” The

rheumatologist also noted discrepancies between Smith’s claimed symptoms and his

objective findings. If medical evidence is “susceptible to more than one rational

interpretation, we must uphold the ALJ’s findings if,” as here, “they are supported

by inferences reasonably drawn from the record.” Molina v. Astrue, 674 F.3d 1104,

1111 (9th Cir. 2012).

      3. The ALJ did not err in finding Smith’s testimony about the severity of her

symptoms not credible. “Where, as here, Claimant has presented evidence of an

underlying impairment and the government does not argue that there is evidence of

malingering, we review the ALJ’s rejection of her testimony for specific, clear and

convincing reasons.” Burrell v. Colvin, 775 F.3d 1133, 1136 (9th Cir. 2014)

(footnote and internal quotation marks omitted). The ALJ found Smith’s testimony

was contradicted by (a) her own description of helping with household chores and


                                         3
care of children and parents, (b) the rheumatologist’s records, (c) records from a

second treating specialist who described her condition as “unremarkable,” and found

she was “doing fairly well,” and (d) physical therapy records noting that she could

“do most of her usual work,” “manage light to medium loads if they are positioned

conveniently close to her trunk,” and “reach at counter height.” See Molina, 674

F.3d at 1113.

      4. Smith’s claim that the ALJ did not make a separate finding about her

testimony that she has limited mobility in her hands is unavailing. The ALJ’s

conclusion that Smith had residual functional capacity for “sedentary work” with

limited handling and fingering is a specific finding regarding Smith’s ability to use

her hands.

      5. The ALJ provided germane reasons for rejecting Smith’s husband’s

testimony that Smith could not work, including contradictory testimony from both

the husband and Smith and the rheumatologist’s conclusions that Smith’s symptoms

improved with medication and weight loss. See Valentine v. Comm’r Soc. Sec.

Admin., 574 F.3d 685, 694 (9th Cir. 2009); Bayliss, 427 F.3d at 1218.

      6. The ALJ did not err in excluding certain limitations claimed by Smith

from the hypothetical posed to the vocational expert. A hypothetical need only

include those “limitations that the ALJ found credible and supported by substantial



                                         4
evidence in the record.” Bayliss, 427 F.3d at 1217. “This is true even where there

is conflicting medical evidence.” Magallanes v. Bowen, 881 F.2d 747, 757 (9th

Cir. 1989).

      AFFIRMED.




                                        5